136 Ga. App. 572 (1975)
222 S.E.2d 121
HOLMES
v.
THE STATE.
51420.
Court of Appeals of Georgia.
Submitted November 3, 1975.
Decided November 14, 1975.
Galin & Friedman, Stanley H. Friedman, Martin W. Alpert, for appellant.
Andrew J. Ryan, Jr., District Attorney, Joseph D. Newman, Assistant District Attorney, for appellee.
BELL, Chief Judge.
Defendant was indicted in April 1974 for armed robbery but convicted of robbery by intimidation.
On May 31, 1974, the last day of the March term of the trial court, defendant filed a demand for trial under Code § 27-1901.1. Defendant escaped from confinement on June 19, 1974 and remained a fugitive until October 8, 1974. He was tried in January 1975 at which time more than two regular terms of the trial court had been convened and adjourned after the term in which the demand for trial was filed. Held:
Defendant contends he was entitled to a discharge and acquittal pursuant to Code Ann. § 27-1901.2 as he was not tried within two successive terms of court following the term in which he filed a demand for trial. Defendant's escape and voluntary absence from the court amounts to a waiver of the demand for trial and does not entitle him to discharge and acquittal under the statute. Jackson v. Dorsey, 26 Ga. App. 372 (106 S.E. 210); Flagg v. State, 11 Ga. App. 37 (74 S.E. 562).
Judgment affirmed. Webb and Marshall, JJ., concur.